DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 9-14, 17, 19, 21, 35, 37, 39-42 are pending.  The previous election of group I still applies, and the withdrawn method claims have been cancelled.
Response to Amendment
Applicant’s amendment of 03/19/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 9-14, 17, 19, 21, 35, 37, 39-42 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 2 and 40 recite an amount of the optional D ingredient of less than 50 parts which is not supported.  There is only support for an amount of 50-3000 parts.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 9-14, 17, 19, 21, 35, 37, 39, 41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites an optional D ingredient, with a range when it is present, and then with a markush group, which makes it unclear if the recited range applies to any D ingredient with two primary amino groups, or if the amount would only apply to a D ingredient that falls within the markush group.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2, 9-14, 17, 19, 21, 35, 37, 39-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotake et al. (WO 2010/110433, see U.S. 2012/0077401) in view of Rosenfeld et al. (U.S. 5,856,425).
Regarding claims 2, 9-14, 17, 19, 21, 35, 37, 39-42, Kotake discloses a thermosetting resin composition that is produced by reacting a maleimide (e.g., bis(maleimidocyclohexyl)methane, MW 370) with two N substituted maleimide groups (corresponding to the B component) with a diamine (see abstract).  The diamine component is disclosed as being a mixture of multiple diamines (which are each described as having two primary amine groups), e.g., including diaminodiphenylsulfone (MW 248), which corresponds to the D component in claim 2 ([0044]).  Kotake also discloses that the maleimide compound and the diamine compound should be reacted with an acidic amine, which is described in the same way as presently claimed for the C component ([0060]-[0062], e.g., aminophenol, MW 109).
Kotake does not disclose that the diamine includes a siloxane diamine, however, Rosenfeld is also directed to a resin composition that is produced by reacting a maleimide with two N substituted maleimide groups (col. 1, line 50-col. 2, line 35) with a diamine (see abstract).  Rosenfeld teaches that it is preferable that the diamine component is a 10/90:90/10 mol mixture of a siloxane diamine and a non-siloxane diamine (col. 2, lines 55-65) with the siloxane diamine being specified as within the claimed formula for the A component because m is 7-200 (overlapping the claimed range of n) and R1 is methyl and R2 is C3H6 (col. 2, line 65-col. 3, line 15).  When the siloxane diamine has m as, e.g., 40, the overall MW is 3134 (the MW of the structure outside of the m bracket is 174, i.e., 1 silicon, 2 methyl groups, 2 propylene groups, 2 amine groups, and the MW of the structure inside of the m bracket is 74, i.e., 1 silicon, 1 oxygen and 2 methyl groups, so when m is 40 it is 74*40+174=3134).
The resulting resin is disclosed as having good reactivity (not premature), long pot life and storage conditions, excellent adherence, low modulus and temperature independent flexibility, and low water absorptivity (col. 1, lines 25-45).  Thus, it would have been obvious to 
As explained above the composition is thermosetting, as in claim 9.  Kotake also teaches including epoxy and/or cyanate ester thermosetting resins and inorganic fillers in the composition ([0052]-[0053], [0067]), as in claims 10 and 11.  Kotake also teaches using the composition to form a prepreg which is then used to form a laminated plate via laminate molding, which is then used to form a multilayered printed wiring board (see abstract, [0124]-[0127]), as in claims 12-14.  Although "laminate molding," is taught by Kotake, this is a product by process limitation and is not given patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Regarding the amounts of claims 2, 17, 18, 21, 40-42, the claimed amounts are not explicitly disclosed in modified Kotake in the same units, but based on the molecular weights of the claimed A-D components in modified Kotake, the amounts as claimed overlaps the claimed ranges as explained below.
First, for claim 2, Kotake allows for the two primary amino group compound to be other than the compounds recited in the markush group of claim 2 ([0043]), such that when one of 
Second, for claims 2 and 40, the amount of D ingredient in Kotake falls within the claimed range if a lower molecular weight version of the D ingredient is used (e.g., phenylenediamine ([0044], MW 108) instead of the diaminodiphenylsulfone (MW 248) discussed above (see calculations below).  The lower amount being claimed would also be overlapped by simply increasing the amount of the A ingredient relative to the D ingredient (without having to use a lower MW D compound).
Regarding claims 2, 17, 18, 21, 40-42, Kotake teaches that the total amount of maleimide groups in component (a) (corresponding to present component (B)) to the total amount of amine groups in the diamine compounds (b) (corresponding to the present A and D components) and the amine component (D) (corresponding to present component (C)) should be between 1-10, respectively ([0047], [0063]).  Here, C=C bonds are not explicitly disclosed, but Kotake teaches that the bismaleimide may be bis(4-maleimidocyclohexyl)methane ([0041]), in which case the only C=C bonds are in the maleimide group.  
As explained above, the compounds corresponding to the claimed A, B, C, and D ingredients are, e.g., polydimethylsiloxane diamine with m=40 (MW 3134), bis(maleimidocyclohexyl)methane (MW 370), aminophenol (MW 109), and phenylenediamine (MW 108), respectively.  As explained above, there may be a 10/90 ratio of siloxane diamine (A) to phenylenediamine (D) based on Rosenfeld in modified Kotake (e.g., 0.1 mol of siloxane diamine (A) to 0.9 mol of phenylenediamine (D)).  As explained above, there may be a 1:1 ratio 
Based on the above, the A compound contributes 0.2 (i.e., 0.1*2) mols of amine, the D compound contributes 1.8 mols of amine (i.e., 0.9*2), the C compound contributes 0.2 mols of amine (i.e., 0.2*1) and the B compound contributes 2 mols of C=C bonds (i.e., 1*2), yielding a C=C to amine ratio of 2:2.2, which is within claim 17 (therefore the broader ranges of modified Kotake overlap claim 17).
Also based on the above, there may be 370 g of the bis(maleimidocyclohexyl)methane B compound (i.e., 1 mol * 370g/mol), 313 g of the polydimethylsiloxane diamine A compound (i.e., 0.1 mol*3134g/mol), 97 g of the phenylenediamine D compound (i.e., 0.9mol*108g/mol), and 22 g of the aminophenol C compound (i.e., 0.2 mol*109g/mol).  This yields an amount of the maleimide B compound of 118 parts per 100 parts of the siloxane diamine (i.e., 370/313) which is within claims 2 and 40 (and therefore the broader ranges of modified Kotake overlap these claims).  This also yields an amount of acidic amine C compound of 6.9 parts per 100 parts of the siloxane diamine (i.e., 22/313) which is within claims 41 and 42 (and therefore the broader ranges of modified Kotake overlap these claims).  This also yields an amount of the non-siloxane diamine D of 31 parts per 100 parts of the siloxane diamine (i.e., 97/313) which is within claim 2 and 40 (and therefore the broader ranges of modified Kotake overlaps this claim).  Also, the 
Regarding claim 19, as explained above, the non-siloxane diamines of Kotake include diaminodiphenylsulfone, which is an aromatic diamine due to the phenyl groups ([0044]).
Regarding claims 35, 37, 39, Kotake discloses imidazole curing accelerators ([0095]), silica inorganic filler ([0068]), novolac cyanate resin ([0055]), and naphthalene epoxy resin ([0054]).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that there is support for the less than 50 range with respect to the D ingredient because the D ingredient is optional and therefore there is implicit support for an amount less than the preferred lowest 50 parts endpoint in the present specification (since 50 parts is the lowest amount disclosed in the specification).  This is not persuasive.  Applicant has support for zero parts of the D ingredient (since it is optional) or 50-3000 parts of the D ingredient (when it is included).  There is no suggestion of a lower amount than 50 for the D ingredient when it is included.  The fact that the range is preferred does not allow Applicant to claim a range encompassing any amount outside of the preferred range.  Nor does the optional nature of the D ingredient make zero an implicitly disclosed endpoint for the range.  
Applicant cites the weight ratio portion of Rosenfield but this is dependent on the MW of the compounds used in view of the earlier disclosed molar ratio.  The more relevant basis would 
Even if Applicant’s less than 50 range was supported (it is not) and even if the weight ratio in Rosenfield was used while ignoring the more relevant molar ratio, Applicant’s calculated range of less than 1.50 (e.g., 1.49999999) compared to the 1.50 of Rosenfield would still be close enough to render the claimed subject matter obvious (see below).  In other words, Applicant’s calculation provide an additional and alternative way (compared to the more detailed calculation in the rejection) in which modified Kotake renders obvious the claimed ranges.  As indicated in the calculations in the rejection, using the more appropriate molar ratio of Rosenfield in modified Kotake, the prior art discloses ranges that overlap the claimed ranges and present an even stronger case of prima facie obviousness.   
In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787